Name: Commission Regulation (EEC) No 1468/92 of 5 June 1992 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  economic conditions
 Date Published: nan

 6. 6. 92 Official Journal of the European Communities No L 155/7 COMMISSION REGULATION (EEC) No 1468/92 of 5 June 1992 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 27 336 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . V) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . (4 OJ No L 81 , 28. 3 . 1991 , p. 108. No L 155/8 Official Journal of the European Communities 6. 6. 92 ANNEX I LOTS A and B 1 . Operation Nos ('): 227/92  232/92, 234/92  242/92 (A); 243/92  247/92 (B) 2. Programme : 1992 3. Recipient f) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : milled rice (product code 1006 30 92 900) 7. Characteristics and quality of the goods (3) (*) (6) : see list published in OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA1 (f)) 8 . Total quantity : 1 602 tonnes 4 782 tonnes (1 1 477 tonnes of cereals) 9. Number of lots : one (see Annex II) (A : 2 978 tonnes  B : 1 804 tonnes) 10. Packaging and marking f)(l0)(") : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.2(b) and IIA3) Markings in Spanish (227/92  232/92 ; 243/92  245/92), French (234/92  237/92 ; 239/92  242/92 ; 246/92), English (238/92) and Portuguese (247/92) Supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 1 3. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15. 7  31 . 7. 1992 18. Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 23. 6 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 7. 7. 1992 (b) period for making the goods available at the port of shipment : 29 . 7  14. 8 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 20. 7. 1 992 (b) period for making the goods available at the port of shipment : 12. 8  28 . 8 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 1.6. 1992, fixed by Commission Regulation (EEC) No 1 357/92 (OJ No L 145, 27. 5. 1992, p. 62) 6. 6. 92 Official Journal of the European Communities No L 155/9 LOT C 1 . Operation Nos ('): 277/92  283/92 2. Programme : 1992 3. Recipient f) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (}) 0 (') : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B.1 (a)) 8 . Total quantity : 9 960 tonnes (13 645 tonnes of cereals) 9. Number of lots : one (see Annex II) 10. Packaging and marking ODD : see OJ No c 114&gt; 29  4- 1991 &gt; P- 1 (under 1I B-2 (a) and IIB-3) Markings in Spanish (277/92  279/92), French (280/92) and English (281 /92  283/92) Supplementary markings on packaging : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15.  31 . 7. 1992 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 23 . 6. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 7. 7. 1992 (b) period for making the goods available at the port of shipment : 29 . 7.  14. 8 . 1992 (c) deadline for the supply :  B. In die case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 20. 7. 1992 (b) period for making the goods available at the port of shipment : 12.  28 . 8 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer (8) : refund applicable on 1 . 6. 1992, fixed by Commission Regulation (EEC) No 1357/92 (OJ No L 145, 27. 5. 1992, p. 62) No L 155/10 6. 6. 92Official Journal of the European Communities LOTS D and E 1 . Operation Nos ('): 248/92  249/92 ; 252/92  261 /92 (D) ; 284/92  288/92 (E) 2. Programme : 1992 3. Recipient f) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : oat flakes 7. Characteristics and quality of the goods (J) (*) (6) : see list published in OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B.1 .e) 8 . Total quantity : 1 284 tonnes (2 214 tonnes of cereals) 9 . Number of lots : two ; (D : 480 tonnes  E : 804 tonnes) see Annex II 10. Packaging and marking ( ®) ( l0) (") ( ,2) : see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2(f) or 113.2(g) and II.B.3) Sacks : 25 kg Markings in French (252/92  261 /92) and Spanish (248/92  249/92 ; 284/92  288/92) Supplementary markings on the packaging : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 . 8 .  15. 8 . 1992 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 23 . 6. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 7. 7. 1992 (b) period for making the goods available at the port of shipment : 15. 8 .  30. 8 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 20 . 7. 1992 (b) period for making the goods available at the port of shipment : 1 . 9.  15. 9. 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer f) : refund applicable on 1 . 6 . 1992, fixed by Commission Regulation (EEC) No 1357/92 (OJ No L 145, 27. 5. 1992, p. 62) No L 155/116. 6. 92 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine 131 levels . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05, 236 33 04. (*) The successful tenderer shall give the beneficiaries representatives a health certificate at the time of delivery. (6) The successful tenderer shall give the beneficiaries' representatives a certificate of origin at the time of delivery. f) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (8) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. C) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (I0) Lots A-D-E : shipment to take place in containers of 20 ft ; conditions FCL/FCL Shippers ­ count-load and stowage (cls). The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provision of the second subparagraph of Article 13 (2) of Regulation (EEC) No 2200/87 shall not apply. (") The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. C2) Exceptionally, the product may be packaged in sacks of the following type :  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 grams/m2,  one interposed bag made of tarred paper of a strength corresponding to a weight of a least 140 grams/m2,  one double-bound polyethylene internal pocket at least 0,06 mm thick,  top and bottom seals of bag to be pasted ;  net weight of bags : 25 kg. No L 155/12 Official Journal of the European Communities 6. 6. 92 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias sobre el embalaje Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften auf der Verpackung Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã Ã · Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ± Supplementary markings on the packaging Inscriptions complÃ ©mentaires sur l'emballage Iscrizioni supplementari sull'imballaggio Bijkomende vermeldingen op de verpakking InscriÃ §Ã µes complementares na embalagem A 2 978 A 1 : 126 227/92 Bolivia / Caritas B / 920206 / PotosÃ ­ vÃ ­a Antofagasta A 2 : 216 228/92 PerÃ º / DKW / 922314 / Lima vÃ ­a Callao A3 : 18 229/92 PerÃ º / Prosalus / 925527 / Arequipa vÃ ­a Callao A4 : 72 230/92 PerÃ º / Prosalus / 925537 / Lima vÃ ­a Callao A 5 : 72 231 /92 PerÃ º / Prosalus / 925538 / Lima vÃ ­a Callao A 6 : 36 232/92 PerÃ º / Prosalus / 925539 / Lima vÃ ­a Callao A 7 : 720 234/92 AlgÃ ©rie / Caritas B / 920200 / Alger via Arzew / Option Oran A 8 : 720 235/92 AlgÃ ©rie / Oxfam B / 920804 / Tindouf via Arzew / Option Oran A 9 : 54 236/92 Liban / SSP / 921300 / Beyrouth AIO : 36 237/92 Benin / AATM / 921753 / Cotonou Ali : 152 238/92 Gambia / Cathwel / 920109 / Kanifing via Banjul A 12 : 72 239/92 Congo / Caritas France / 920510 / Pointe Noire A 13 : 54 240/92 Congo / Caritas France / 920511 / Nkayi via Pointe Noire A 14 : 594 241 /92 Congo / Caritas France / 920512 / Brazzaville via Pointe Noire A 15 : 36 242/92 RÃ ©publique Centrafricaine / AATM / 921751 / Bangui via Douala 6. 6. 92 Official Journal of the European Communities No L 155/13 DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de parti) (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias sobre el embalaje Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften auf der Verpackung Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã Ã · Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ± Supplementary markings on the packaging Inscriptions complÃ ©mentaires sur l'emballage Iscrizioni supplementari sull'imballaggio Bijkomende vermeldingen op de verpakking InscriÃ §Ã µes complementares na embalagem B 1 804 B 1 : 598 243/92 El Salvador / Cathwel / 920104 / San Salvador via Acajutla B 2 : 486 244/92 Nicaragua / DIA / 921111 / Managua vÃ ­a Corinto B 3 : 648 245/92 Nicaragua / SOSO / 923902 / Corinto B 4 : 36 246/92 Tunisie / SPF / 923303 / Tunis B 5 : 36 247/92 SÃ £o TomÃ © y Principe / Caritas B / 920245 / SÃ £o TomÃ © port C 9 960 C 1 : 3 100 277/92 Bolivia / TDH / 927700 / Cochabamba vÃ ­a Arica / OcciÃ ³n Antofagasta C 2 : 1 100 278/92 PerÃ º / CAM / 922039 / Lima via Callao C 3 : 1 300 279/92 Nicaragua / SOSO / 923903 / Corinto C 4 : 20 280/92 Tunisie / SPF / 923302 / Tunis C 5 : 100 281 /92 Ethiopia / AATM / 921742 / Assab C 6 : 40 282/92 Ethiopia / Prosalus / 925512 / Shashemane via Assab C 7 : 4 300 283/92 Vietnam / Oxfam B / 920822 / Ho Chi Minh D 480 D 1 : 24 248/92 PerÃ º / AATM / 921712 / Lima vÃ ­a Callao D 2 : 60 249/92 PerÃ º / AATM / 921719 / Arequipa via Matarani D 3 : 12 252/92 CÃ ´te d'Ivoire / AATM / 921737 / Abidjan D 4 : 60 253/92 Niger / SSI / 923018 / Niamey via LomÃ © D 5 : 36 254/92 SÃ ©nÃ ©gal / AATM / 921705 f Saint-Louis via Dakar D 6 : 36 255/92 Madagascar / AATM / 921723 / Antalaha via Toamasina No L 155/14 Official Journal of the European Communities 6. 6. 92 DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹9. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias sobre el embalaje Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften auf der Verpackung Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã Ã · Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ± Supplementary markings on the packaging Inscriptions complÃ ©mentaires sur l'emballage Iscrizioni supplementari sull'imballaggio Bijkomende vermeldingen op de verpakking InscriÃ §Ã µes complementares na embalagem D 7 : 36 256/92 Madagascar / AATM / 921727 / Toliary via Toamasina D 8 : 36 257/92 Madagascar / AATM / 921730 / Toamasina D 9 : 36 258/92 Madagascar / AATM / 921735 / Fianarantsoa via Toamasina D 10 : 72 259/92 Madagascar / CAM / 922033 / Toliary via Toamasina D 1 1 : 24 260/92 Madagascar / CAM / 922036 / Ambatondrazaka via Toamasina D 12 : 48 261 /92 Madagascar / Caritas France / 924207 / Manakara via Toamasina E 804 E 1 : 36 284/92 Bolivia / CAM / 922004 / Cochabamba vÃ ­a Arica E 2 : 24 285/92 Chile / AATM / 921745 / Coyahique via Valparaiso E 3 : 180 286/92 PerÃ º / Caritas B / 920238 / Lima vÃ ­a Callao E 4 : 432 287/92 PerÃ º / Caritas N / 920331 / Ayacucho vÃ ­a Callao E 5 : 132 288/92 PerÃ º / Caritas N / 920332 / Ayacucho vÃ ­a Matarani